Filed 2/2/21 P. v. Jimenez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080209
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F14908403)
                    v.

    JESUS MANUEL JIMENEZ,                                                                 OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Alvin M.
Harrell III, Judge.
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-



*        Before Peña, Acting P.J., Smith, J. and Snauffer, J.
       Appointed counsel for defendant Jesus Manuel Jimenez asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental
brief within 30 days of the date of filing of the opening brief. Defendant did not respond.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm.
                                     BACKGROUND
       On September 8, 2014, at 12:51 a.m., defendant and three other men lured a man
(the boyfriend of the ex-wife of one of the three men) out of his residence by banging on
the front door and yelling that someone was breaking into his car. When the man came
out, they attacked him. He retreated into his residence, but the group broke down the
door and continued the assault. Defendant pulled splintered wood from the broken door
frame and stabbed the man in the shoulder. Defendant then tried to stab him in the chest,
but the man was able to move to avoid the strike. The group left the man bleeding from
his head, arm/shoulder, and hand.
       On November 1, 2017, the Fresno County District Attorney filed a third amended
information charging defendant with attempted murder (Pen. Code, §§ 664, 187;1
count 1), assault with a deadly weapon (§ 245, subd. (a)(1); count 2), and first degree
burglary with a nonparticipant present (§§ 459, 460; count 3). As to counts 1 and 2, the
information further alleged defendant personally used a deadly and dangerous weapon
(§ 12022, subd. (b)(1)) and had suffered a prior “strike” conviction within the meaning of
the “Three Strikes” law (§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)).
       The same day, defendant pled no contest to counts 2 and 3 and admitted the prior
strike conviction allegation, in return for an indicated sentence of nine years.



1      All statutory references are to the Penal Code.


                                             2.
       On September 13, 2019, the trial court sentenced defendant to nine years in prison:
on count 3, eight years (four years, doubled pursuant to the Three Strikes law), plus a
one-year weapon use enhancement; on count 2, six years (three years, doubled pursuant
to the Three Strikes law), stayed pursuant to section 654. The court ordered the nine-
year sentence to run consecutively to the 16-month sentence imposed in another case.
       On October 30, 2019, defendant filed a notice of appeal.
       After reviewing the record, we find no arguable error on appeal that would result
in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                            3.